NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



CHRISTOPHER FINLAYSON,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )           Case No. 2D16-305
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 1, 2017.


Appeal from the Circuit Court for Polk
County; Wayne Durden, Judge.

Christopher Carver, Bushnell, (withdrew)
for Appellant.

Howard L. Dimmig II, Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.




                ORDER FOLLOWING SHOW-CAUSE PROCEEDING

PER CURIAM.
              Attorney J. Christopher Carver represented Appellant Christopher

Finlayson in the trial court in the criminal case underlying the present appeal and, when

Mr. Finlayson was convicted and sentenced, filed a notice of appeal. As no appellate

filing fee accompanied the notice of appeal, this court responded to the filing of the

notice with its standard fee order. The order required the appellant, as represented by

Attorney Carver, to submit to this court the filing fee or indigency documentation from

the circuit court within twenty days of the date of the order, failing which the appeal

would be subject to dismissal and counsel subject to sanctions. Attorney Carver did not

respond to this order. The court later followed up with an order directing Attorney

Carver to respond to the fee order within ten days. When Attorney Carver failed to

timely respond, the court by order reminded him of the two previous orders, giving him

fifteen days to respond by either satisfying the initial fee order or filling a status report on

his efforts to do so. The order also reminded Attorney Carver of the risk of dismissal

and sanctions. Once again, Attorney Carver failed to respond. Finally, the court

directed Attorney Carver to appear at the court's November 28, 2016, oral argument

session to show cause why he should not be sanctioned for his failure to respond to the

three orders just described.

              Attorney Carver appeared as scheduled. In response to the court's

inquiries, his attempts to articulate why he failed to respond to this court's orders were

many and varied, but none adequately explained why it took four court orders, the last

triggering a time-wasting1 show-cause appearance, to finally get his attention.



              1
                The process involved in arranging a show-cause appearance for a
recalcitrant attorney, informally dubbed a "visit" in this court, is labor- and time-intensive.
Of course, so are many processes undertaken by the court's legal and clerical staff, but


                                             -2-
              Because Attorney Carver was unable to adequately explain his failure to

respond to three successive orders issued by this court, the court will be referring him to

The Florida Bar upon the issuance of this order.2



KELLY, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.




"visits" are particularly unproductive in the sense that much time and labor are spent on
a matter collateral to the substance of the appeal and even to the preliminary procedural
matters involved in an appeal. Of greater significance, time passes as an appellant—
who may ultimately win a reversal—waits in prison for a process to be completed that
should not have been necessary in the first place.
              2
               Following his show-cause appearance, Attorney Carver obtained and
submitted to this court a clerk's certificate of indigency appointing the public defender.
By separate, unpublished order this court granted Attorney Carver's motion to withdraw
as counsel and discharged its order to show cause.


                                           -3-